EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse in the reply filed 10 October 2020.  Accordingly, claims 11-20 have been cancelled. (see MPEP 821).
The application has been amended as follows:
Cancel claims 11-20
Reasons for Allowance
Claims 1, 2, 4, 6, 8, 9, 10, 22, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See the interview summary mailed on 15 December 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761